office_of_chief_counsel internal_revenue_service memorandum number release date uilc date cc ita postf-146427-02 to associate area_counsel sb_se area - nashville from office of the associate chief_counsel income_tax and accounting george baker chief branch subject definition of determination under sec_1313 this chief_counsel_advice responds to your memorandum dated date your memorandum requested our opinion as to the definition of determination as used in sec_1313 of the code in accordance with sec_6110 this chief_counsel_advice should not be cited as precedent sec_1313 provides that a determination under sec_1311 can be in the form of agreement between the secretary or_his_delegate and any person relating to the liability of such person or the person for whom he or she acts in respect of a tax under subtitle a of the 1986_code for any taxable_period sec_1_1313_a_-4 of the income_tax regulations states that a determination under sec_1313 is an informal agreement intended to provide an expeditious method for obtaining an adjustment under sec_1311 and for offsetting deficiencies and refunds whenever possible an agreement made pursuant to sec_1313 will not in itself establish tax_liability for the open taxable_year to which it relates but it will state the amount of tax as then determined for such open_year unlike a closing_agreement which becomes final upon execution a determination made pursuant to an agreement under sec_1313 becomes final only when the tax_liability for the open taxable_year to which the determination relates becomes final sec_1_1313_a_-4 in 257_fsupp_101 s d n y the court speaking about the mitigation statute stated that i n congress mindful of the restrictive scope of the determination requirement sought to liberalize it by providing one new route through which to obtain a determination it was enacted in order to allow informal agreements which could deal at once with both closed and open years to have the force of determinations this determination could be entered into by cc ita postf-146427-02 page the field thus expediting the arrangement when the parties could agree on the treatment to be accorded both years id citing h_r rep no pincite s rep no pincite form_2259 agreement as determination pursuant to sec_1313 has been prescribed for use in executing informal agreements to effect determinations under sec_1311 and the regulations thereunder the determination for purposes of sec_1313 is therefore contained in the agreement on form_2259 but does not become final as to the open_year to which it relates until the tax_liability for that year becomes final please call if you have any further questions
